Case: 14-40934      Document: 00512957563         Page: 1    Date Filed: 03/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40934                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            March 4, 2015
COURTLAND LINDSAY,                                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

THE CITY OF TYLER,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:14-CV-642


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Courtland Lindsay filed a pro se suit against
Defendant-Appellant the City of Tyler on July 24, 2014.                     The suit was
dismissed on August 28, 2014 pursuant to Federal Rules of Civil Procedure
12(b)(1) and 12(b)(6). Because Lindsay has wholly failed, both below and on




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40934        Document: 00512957563        Page: 2   Date Filed: 03/04/2015



                                      No. 14-40934
appeal, to assert any comprehensible or legally cognizable claims, this appeal
is dismissed as frivolous and entirely without merit. 1 See 5th Cir. R. 42.2.




      1   All pending motions are thereby rendered moot.
                                             2